Citation Nr: 1206628	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  10-45 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an effective date prior to September 18, 2004 for the grant of service connection for lower extremity radiculopathy.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1983 to November 1986 and from September 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO that declined to reopen the claim of service connection for claimed hypertension.

The Veteran had requested a videoconference hearing before a Veterans Law Judge; however, this request was withdrawn in November 2011.

In January 2011, the Veteran's representative submitted additional evidence, and initial RO consideration of the evidence was waived.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.

The  issue of an increased rating for the service-connected degenerative disc disease herniation of the lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The reopened claim of service connection for hypertension and the claim for an earlier effective date for the grant of service connection for lower extremity radiculopathy are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for hypertension in a January 2005 rating decision that was not appealed. 

2.  The evidence added to record since the previous denial is neither cumulative in nature nor repetitive of evidence then on file and relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for claimed hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Criteria and Analysis

The applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011). 

In a May 1994 rating decision, the RO denied the Veteran's original claim of service connection on the basis that there was no diagnosis of hypertension; the Veteran was informed of the decision and apprised of his appellate right, but did not file a timely appeal.

In a January 2005 rating decision, the RO reopened the claim of service connection for claimed hypertension and then denied the claim of service connection on the merits.  This rating action represents the last final decision on any basis as to the issue of service connection for claimed hypertension.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Evans v. Brown, 9 Vet. App. 273 (1996). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

At the time of the January 2005 rating decision, the evidence of record consisted of the Veteran's service treatment records, a May 1993 VA examination report, and the VA treatment records from 1997 to 2005.

The service treatment records from the Veteran's first period of service show that the Veteran had blood pressure readings of 178/99 in January 1986 and 128/90 in August 1986.

A blood pressure readings during his second period of service was 138/86 and on the medical history report the Veteran indicated that he had high blood pressure.

At a May 1993 VA examination, the blood pressure readings were recorded as 130/88 (sitting), 134/90 (recumbent), and 130/90 (standing); the physician indicated there was a history of hypertension, but added that his blood pressure was currently normal.  

A January 1997 VA Persian Gulf Registry examination noted a history of labile hypertension.

A December 2004 VA list of medical problems indicated that the Veteran had hypertension.  

The January 2005 rating decision reopened the claim on the basis that there is a current diagnosis of hypertension, but denied the reopened claim on the basis that there was no nexus evidence or other evidence that the hypertension was compensably disabling within the first year after service.

Now, the Board finds that, since the January 2005 rating decision, nexus evidence has been added to the record and is sufficient to reopen the claim.

In particular, this evidence is not cumulative or repetitive, addresses a material fact not previously considered, and raises a reasonable possibility of substantiating the claim. 

A December 2008 letter from a VA physician states that the Veteran had chronic cervical and lumbar pain that possibly contributed to the development of his hypertension.

A January 2010 article submitted by the Veteran's representative also states that people with posttraumatic stress disorder (PTSD) are more likely to experience various health problems that include heart-related problems and disease.  

The record shows that PTSD, lumbar degenerative disc disease, and cervical degenerative disc disease are all service-connected disabilities.  Therefore, when the new evidence is considered in relation to the other evidence of record, it raises a reasonable possibility of substantiating the claim.

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection for hypertension.


ORDER

As new and material evidence has been received to reopen the claim of service connection for hypertension, the appeal to this extent is allowed subject to further action as discussed hereinbelow.


REMAND

To the extent that the Veteran's hypertension may be caused or aggravated by his service-connected PTSD and cervical and lumbar spine disabilities, it is necessary to obtain a VA examination to determine the nature and likely etiology of the claimed condition.

In November 2007, the RO granted service connection for bilateral lower extremity radiculopathy.  The notice of this decision was sent to the Veteran on November 30, 2007.

On November 13, 2008, the RO received the Veteran's claim for an earlier effective date for the grant of service connection for lower extremity radiculopathy.

In a June 2009 letter, the RO denied the claim for an earlier effective date.  The Veteran timely appealed from the decision in June 2009, but a Statement of the Case (SOC) has not been issued. 

Therefore, the Board must remand that matter, pending the furnishing of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to provide the Veteran with notice of evidence needed to substantiate a claim of secondary service connection.    

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hypertension.  

The claims file, along with a copy of this remand, should be made available to the examiner for review.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hypertension had its onset during his period of active service or was caused or aggravated by his service-connected disabilities.  
The examiner is asked to prepare a printed report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

Specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions should be provided.   

3.  The RO should also furnish the Veteran with an SOC that addresses his claim for an earlier effective date for the grant of service connection for lower extremity radiculopathy.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R.§§ 20.200, 20.202, and 20.302(b) (2011).  The claim should not be certified to the Board only if a timely Substantive Appeal is filed by the Veteran.  

4.  After completing all indicated development,  the RO should readjudicate the claim of service connection for hypertension in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


